Title: From James Madison to John Trumbull, 11 October 1823
From: Madison, James
To: Trumbull, John


        
          Dear Sir
          Montpellier Ocr 11. 1823
        
        I have duly recd. your letter of the 1st. and will thank you to put my name on the list for the prints of the Resignation of Gen: Washington. That of the Declaration of Independence on hand for me may be sent in a tin Tube by some vessel to Fredericksbg to the care of Wm. S. Stone, unless a convenient

conveyance should happen to offer for Washington in which case it may be conveyed to Mr. Cutts. The print will come most readily without a frame, and I believe I have a blank one which will answer for it. Having forgotten the cost of the Print: I must ask you to note it with whatever charges may be incident to the transmission. Mrs. M. offers a return of Mrs. T’s & your kind expressions: to which I add my respects & good wishes.
        
          James Madison
        
      